Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aher et al hereafter Aher (US pat. App. Pub. 20210374194) and in view of Garg et al hereafter Garg (US pat. App. Pub. 20150350259) and further in view of Tiu, JR et al hereinafter Tiu (US pat. app. Pub. 20110246569).   
4.	As per claims 1, 15, and 20, Aher discloses a computer-implemented method, a system, and a non-transitory computer-readable medium comprising: identifying digital content created by a content-creation device for display on a social media platform; modifying the digital content to indicate that the digital content was created by the content-creation device such that, when the modified digital content is displayed on the social media platform, the modified digital content identifies the content-creation device as the source of the digital content (paragraphs: 4-6, 24-27, and 31-33; wherein it emphasizes receives a digital content from originator device and modifying the digital content in the receiving device then posting that modified digital content in the social media platform); and displaying, on the social media platform, the modified digital content to enable users of the social media platform to identify the digital content (paragraphs: 8, 20-23, 52-53; wherein it elaborates displaying modified digital content in the social media with some portion of original content). Although, Aher discusses about modifying and displaying the digital content in the social media platform. He does not expressly mention enable users of the social media platform to identify the content-creation device as the source of the digital content. However, in the same field of endeavor, Garg and Tiu disclose enable users of the social media platform to identify the content-creation device as the source of the digital content (see Garg, paragraphs: 53-54, 57-65, 74-80) and (See Tiu, paragraphs: 8-10, 33-35, and 39).
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Garg and Tiu’s teachings of enable users of the social media platform to identify the content-creation device as the source of the digital content with the teachings of Aher, for the purpose of effectively protecting the integrity of origination of the content from any unauthorized modification.   
5.	As per claim 2, Aher discloses the computer-implemented method, wherein: the steps of the method are performed by the content-creation device; and displaying, on the social media platform, the modified digital content comprises uploading, by the content-creation device, the modified digital content to the social media platform for display by the social media platform (paragraphs: 35, 36, 62).
6.	As per claim 3, Aher discloses the computer-implemented method, wherein identifying the digital content comprises at least one of: recording the digital content on the content-creation device; or receiving, at the content-creation device, input from a user of the content-creation device designating the digital content as being for display on the social media platform (paragraphs: 18, 41, 49).
7.	As per claim 4, Aher discloses the computer-implemented method, wherein: the steps of the method are performed by a computing device associated with the social media platform; identifying the digital content created by the content-creation device comprises: receiving, at the computing device associated with the social media platform, the digital content created by the content-creation device; and determining, at the computing device associated with the social media platform, that the content-creation device created the digital content; and displaying, on the social media platform, the modified digital content comprises presenting the modified digital content within a consumption interface of the social media platform (paragraphs: 24, 40, 51).
8.	As per claim 5, Aher discloses the computer-implemented method, wherein the consumption interface comprises a scrollable digital content feed that presents digital content created by the users of the social media platform (paragraphs: 8, 22).
9.	As per claim 6, Aher discloses the computer-implemented method, wherein modifying the digital content to indicate that the digital content was created by the content-creation device comprises applying a visual filter to the digital content (paragraphs: 19, 23, 26).
10.	As per claim 7, Aher discloses the computer-implemented method, wherein applying the visual filter comprises at least one of: modifying saturation values of the digital content; modifying hue values of the digital content; or modifying visual contrast of the digital content (paragraphs: 43, 46, 57).
11.	As per claim 8, Aher discloses the computer-implemented method, wherein modifying the digital content to indicate that the digital content was created by the content-creation device comprises adding a visual indicator to the digital content (paragraphs: 39, 42, 45).
12.	As per claim 9, Aher discloses the computer-implemented method, wherein the visual indicator comprises a depiction of the content-creation device (paragraphs: 53, 55).
13.	As per claim 10, Aher discloses the computer-implemented method, wherein the visual indicator comprises at least one of: a frame around the digital content; a hashtag within the digital content; or an icon within the digital content (paragraphs: 4, 20).
14.	As per claim 11, Aher discloses the computer-implemented method, wherein modifying the digital content comprises overwriting a portion of the digital content (paragraphs: 29, 33).
15.	As per claim 12, Aher discloses the computer-implemented method, further comprising: modifying the digital content to emphasize an object other than the content-creation device; and displaying, on the social media platform, the modified digital content to present the emphasized object to the users of the social media platform (paragraphs: 27, 30, 34).
16.	As per claim 13, Aher discloses the computer-implemented method, wherein the digital content comprises at least one of image or video (paragraphs: 44, 47).
17.	As per claim 14, Aher discloses the computer-implemented method, wherein the content-creation device comprises a computing module configured to be coupled to any of a variety of attachments (paragraphs: 58, 60, 61).
18.	 Claims 16-19 are listed all the same elements of claims 2-5. Therefore, the supporting rationales of the rejection to claims 2-5 apply equally as well to claims 16-19.
 
Citation of References
19. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action:  
Allen et al (US pat. app. Pub. 20160300594): discusses combining an original video recording with multiple additional video recordings and audio recordings into a new video recording. The original video content may be uploaded indexed and displayed so that additional users can access it in order to upload additional content into or over the original video. The amended video is then generated and displayed for additional viewing.  
JU (US pat. App. Pub. 20160191975): elaborates that providing, editing, and playing video contents and the method thereof, which provide an application program allowing a user to produce contents made by one's own producing and editing and also playing the video contents; a video contents provision platform for selling and purchasing the video contents based on social network services; and a device of controlling the playback of the original video content file and the method thereof, being capable of storing the video content editing information as an additional data file while keeping the original video content stream intact. 
Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
 /MOHAMMAD W REZA/ Primary Examiner, Art Unit 2436